DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office acknowledges the Request for Continued Examination (RCE) filed 25 March 2021, in which: 
Claims 11-21 and 38-46 are currently pending.
Claims 11, 20 and 21 are amended. 
Claims 38-46 are newly added.

35 U.S.C. §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 11-13, 16, 20, 21 and 38-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kasazumi (US 2017/0054963) in view of Oka (US 2015/0365655) and Otani (US 2009/0309878).
With respect to claim 11 (Currently Amended), Kasazumi teaches a three-dimensional projection apparatus comprising:

an optical element configured to define a light beam direction of an image light emitted from the subpixels for each strip-shaped region of a plurality of strip-shaped regions extending in the second direction on the display surface (Kasazumi: Para. [0032], display 110 including a parallax barrier system for producing left eye and right eye images; a pixel row of the image for a left eye and a pixel row of the image for a right eye are arranged alternately in a strip shape in a k (k is an integer of 1 or more) pixel row unit);
an optical member configured to project the image light, the light beam direction of which is defined by the optical element, so that a virtual image of the display surface is formed (Kasazumi: Figs. 1A-1B, windshield glass 201 reflects an image produced by the display 110 off the surface of the windshield which is defined by the parallax barrier system such that a plurality of virtual images VM1 and VM2 are produced); and
a controller (Kasazumi: Para. [0076]) configured to acquire information related to a position of an eye of a subject (Kasazumi: Para. [0035], detector 140 detects the position of the left eye and the position of the right eye of the user from the image imaged by camera 130) and to correct, in accordance with the position of the eye, the optical element and an image to be displayed by the display surface (Kasazumi: Fig. 4; Para. [0036], changing the correction patterns according to the position of the left eye and the position of the right eye which are detected by detector 140).
the controller is further configured to control a liquid crystal shutter of the optical element to change portions forming light-blocking surfaces of the optical element.
However, Oka discloses:
the controller is further configured to control a liquid crystal shutter of the optical element to change portions forming light-blocking surfaces of the optical element (Oka: Fig. 4; Paras. [0108] – [0109], liquid crystal parallax barrier panel includes a plurality of barrier electrodes 111 and 112 which operate to for a barrier region for blocking light and an opening region for allowing light to pass there through).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the three-dimensional projection apparatus, as taught by Kasazumi, to incorporate a liquid crystal parallax barrier panel, as taught by Oka, in order to form barriers for blocking light so that a three dimensional image can be displayed to the user (Oka: Para. [0107]).
The combination of Oka as modified by Kasazumi fail to expressly disclose:
acquiring the position of an eye of a subject based on a position of a face of the subject, an orientation of the face, or a size of the face.
However, Otani discloses:
acquiring the position of an eye of a subject based on a position of a face of the subject, an orientation of the face, or a size of the face (Otani: Paras. [0046], [0050], eye detection unit 130 extracts a face image from the captured image outputted from 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the three-dimensional projection apparatus, as taught by Kasazumi and Oka, to incorporate face identification function, as taught by Otani, in order to more accurately determine the features of the individual while reducing the computational expense (Otani: Para. [0008]).

With respect to claims 38, 41 and 44 (New) the combination of Kasazumi as modified by Oka and Otani teaches the apparatuses of claims 11, 20 and 21, respectively, 
wherein, the three-dimensional projection apparatus is further configured to store correspondence information that associates the position of the face of the subject, the orientation of the face, or the size of the face with the position of the eye of the subject (Otani: Fig. 5A, reference data stored in the face orientation determination reference data holding unit 151), and the controller acquires the information related to the position of the eye of the subject based on the correspondence information (Otani: Para. [0052]; Fig. 5A, reference data stored in the face orientation determination reference data holding unit 151 uses geometric features of face organs to determine facial orientation).

With respect to claims 39, 42 and 45 (New), the combination of Kasazumi as modified by Oka and Otani teaches the apparatuses of claims 38, 41 and 44, respectively, 


With respect to claims 40, 43 and 46 (New), the combination of Kasazumi as modified by Oka and Otani teaches the apparatuses of claims 38, 41 and 44, respectively, 
wherein the controller acquires the information related to the position of the eye of the subject by, detecting the position of the face of the subject, the orientation of the face, or the size of the face, detecting a position of both eyes of the subject in actual space, and
associating the position of the face of the subject, the orientation of the face, or the size of the face with the position of both eyes of the subject in actual space using the correspondence information to acquire the information related to the position of the eye of the subject (Fig. 2A-2C, face image 203, eyes’ positions 204 and 205 are related to pre-stored reference information to in order to perform identification of facial features).

With respect to claim 12 (Original), the combination of Kasazumi as modified by Oka and Otani teaches the three-dimensional projection apparatus of claim 11, wherein the controller is configured to correct a first image, to be made visible to a first eye of the subject, based on first correction information corresponding to a position of the first eye and to correct a second image, to be made visible to a second eye of the subject, based on second correction information corresponding to a position of the second eye 

With respect to claim 13 (Original), the combination of Kasazumi as modified by Oka and Otani teaches the three-dimensional projection apparatus of claim 12, wherein the controller is configured to correct the optical element based on the first correction information and the second correction information (Kasazumi: Paras. [0042] – [0043]).

With respect to claim 16 (Currently Amended), the combination of Kasazumi as modified by Oka and Otani teaches the three-dimensional projection apparatus of claim 12, further comprising a memory configured to store a plurality of pieces of correction information corresponding to a plurality of reference positions in actual space, wherein the controller is configured to:
select first correction information of the plurality of pieces of correction information stored in the memory, or generate the first correction information based on two or more pieces of information of the plurality of pieces of correction information (Kasazumi: Fig. 8, correction pattern L 32L for the left eye coordinate uses the correction information stored in the pattern storage unit 151 including reflection region table 155 and correction amount table 156); and
select second correction information of the plurality of pieces of correction information stored in the memory, or generate the second correction information based on two or more pieces of information of the plurality of pieces of correction information 

Apparatus claim (20) is drawn to the apparatus corresponding to the apparatus as claimed in claim (11).  Therefore, apparatus claim (20) corresponds to apparatus claim (11), and is rejected for the same reasons of obviousness as used above.
Apparatus claim (21) is drawn to the apparatus corresponding to the apparatus as claimed in claim (11).  Therefore, apparatus claim (21) corresponds to apparatus claim (11), and is rejected for the same reasons of obviousness as used above.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kasazumi, Oka and Otani, as applied to claims 11-13, 16, 20, 21 and 38-46 above, and further in view of Bickerstaff (US 2014/0362446).
With respect to claim 14 (Original), the combination of Kasazumi as modified by Oka and Otani teaches the three-dimensional projection apparatus of claim 13.
Kasazumi fails to expressly disclose wherein the controller is configured to correct the optical element based on third correction information generated using the first correction information, the second correction information, and a weighting factor.
However, Bickerstaff discloses: 

Therefore, it would have been obvious to one of ordinary skill in the art to modify the three-dimensional projection apparatus, as taught by Kasazumi, to incorporate determining a dominant eye of the user based on a degree of disparity of movement of the user’s eyes, as taught by Bickerstaff, in order to vary the weighting applied to the detected positions of the user’s eyes in dependence upon the detected disparity (Bickerstaff: Paras. [0111] – [0112]).  

With respect to claim 15 (Original), the combination of Kasazumi as modified by Bickerstaff teaches the three-dimensional projection apparatus of claim 14, wherein the controller is configured to determine the weighting factor based on a dominant eye of the subject (Bickerstaff: Paras. [0111] – [0112]).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kasazumi in view Oka and Otani, as applied to claims 11-13, 16, 20, 21 and 38-46 above, and further in view of Tanaka (US 2017/0154554).
With respect to claim 17 (Previously Presented), the combination of Kasazumi as modified by Oka and Otani teaches the three-dimensional projection apparatus of claim 11, wherein the controller is configured to correct the image in accordance with a position of the both eyes of the subject (Kasazumi: Paras. [0054] – [0055]).

However, Tanaka discloses:
wherein the display surface is configured to display an image of a polygon as viewed from a virtual camera, the polygon having a texture image projected thereon (Tanaka: Paras. [0117] – [0144]; Figs. 11-14, the polygon having a texture image projected thereon, interpreted as an on-road three dimensional object illusion image is displayed on a projection surface PE).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the three-dimensional projection apparatus, as taught by Kasazumi, to incorporate transforming the projected image, as taught by Tanaka, in order vary the emphasis applied via projected images to real world objects along a user’s line of sight (Tanaka: Para. [0144]).  

With respect to claim 18 (Original), the combination of Kasazumi as modified by Oka and Tanaka discloses the three-dimensional projection apparatus of claim 17, wherein the controller is configured to correct the polygon by changing mapping information indicating a correspondence relationship between texture coordinates on the texture image and a plurality of vertices of the polygon (Tanaka: Figs. 12-14, S43, the image generation portion 17a transforms the on-road three-dimensional image set in S42 to an image viewed from the driver of the subject vehicle by known projection transformation).

With respect to claim 19 (Currently Amended), the combination of Kasazumi as modified by Oka and Tanaka discloses the three-dimensional projection apparatus of claim 17, wherein the controller is configured to correct the polygon by changing a shape of the polygon (Tanaka: Figs. 13-14, changing the shape of the on-road three dimensional image is illustrated in the transformation from image Ob1 to image Ob2).


Response to Arguments/Amendments/Remarks
Applicant’s arguments with respect to claims 11-21 have been considered but are moot because the arguments do not apply to the combination of references used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625